UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                       UNITED STATES

                                                   v.

                                 Airman GARY D. MOORE
                                   United States Air Force

                                            ACM 38435

                                           26 June 2014

        Sentence adjudged 16 July 2013 by GCM convened at Tinker Air Force
        Base, Oklahoma. Military Judge: Joshua E. Kastenberg (sitting alone).

        Approved Sentence: Bad conduct discharge, confinement for 11 months,
        forfeiture of all pay and allowances, reduction to E-1, and a reprimand.

        Appellate Counsel for the Appellant: Captain Michael A. Schrama.

        Appellate Counsel for the United States: Colonel Don M. Christensen and
        Gerald R. Bruce, Esquire.

                                                Before

                         ALLRED, MARKSTEINER and WEBER
                              Appellate Military Judges

                  This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
prejudicial to the substantial rights of the appellant occurred.     Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).
Accordingly, the approved findings and sentence are

                                     AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court




                                           2          ACM 38435